PER CURIAM.
Ronald Gray, claimant, appeals from an order denying workers’ compensation benefits for a heart attack he suffered on December 31, 2002, while employed as a corrections probation officer. The Judge of Compensation Claims (JCC) concluded that claimant was not entitled to the statutory presumption of compensability provided to law enforcement officers for disabling heart disease because claimant’s pre-employment physical revealed evidence of heart disease. See § 112.18(1), Fla. Stat. (2002). This court has recently held that “a correctional officer’s entitlement to the statutory presumption is not conditioned upon proof that he or she successfully passed a pre-employment physical which failed to reveal evidence of the ultimately disabling or fatal heart ... condition.” State v. Reese, 911 So.2d 1291 (Fla. 1st DCA 2005). Applying the Reese holding, we reverse the JCC’s determination that Gray was not entitled to the statutory presumption of compensability. We do not reverse outright, however, and remand the case for further proceedings on the question of whether appellees can defeat presumed compensability.
REVERSED and REMANDED for further proceedings.
KAHN, C.J., VAN NORTWICK and HAWKES, JJ, concur.